Citation Nr: 1505633	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1984 until June 1985 and February 2003 until April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for sleep apnea.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims file includes an April 2013 medical examination. VA requested for the examiner to provide a medical opinion as to as to whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea is related to, or aggravated by, his military service, to include as secondary disorder to his service-connected disabilities.

The April 2013 examiner opined that the Veteran's sleep apnea is less likely as not (less than 50 percent) caused by or a result of the Veteran's service connected diabetes mellitus. The examiner explained that the current medical literature is negative for sleep apnea as a residual of diabetes mellitus. However, the examiner failed to discuss whether or not the Veteran's sleep apnea is aggravated by, any of the Veteran's service connected disabilities, to include diabetes mellitus. Furthermore, the examiner failed to opine and discuss whether the Veteran's sleep apnea is secondary to any of his other service connected disabilities as requested.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Furthermore, when a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The April 2013 VA medical examination does not contain an opinion or an analysis for which the Board can consider in regard to entitlement to service connection for sleep apnea. As such, the Board finds the examination to be inadequate and must remand for an opinion discussing the clinician's determination. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental clinical opinion from a sleep specialist. The claims file should be made available for the clinician to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea is related to, or aggravated by, his military service and whether it is at least as likely as not that the Veteran's sleep apnea is a result of, or aggravated by, any of his service connected disabilities. 

Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs; b.) the Veteran's statements; c.) the Veteran's medical records; d.) the April 2013 VA medical examination report and; e.) the October 2014 appellant's brief, which references medical literature in regard to sleep impairments. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




